Name: Commission Regulation (EEC) No 25/93 of 8 January 1993 on the issuing of import documents for preserved tuna and bonito of certain species from certain third countries
 Type: Regulation
 Subject Matter: fisheries;  cooperation policy;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|31993R0025Commission Regulation (EEC) No 25/93 of 8 January 1993 on the issuing of import documents for preserved tuna and bonito of certain species from certain third countries Official Journal L 005 , 09/01/1993 P. 0007 - 0007 Finnish special edition: Chapter 4 Volume 5 P. 0003 Swedish special edition: Chapter 4 Volume 5 P. 0003 COMMISSION REGULATION (EEC) No 25/93 of 8 January 1993 on the issuing of import documents for preserved tuna and bonito of certain species from certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), Having regard to Council Regulation (EEC) No 3900/92 (2) laying down special detailed rules for the application of Regulation (EEC) No 3759/92 as regards the Community import arrangements for preserved tuna, bonito and sardines of certain species from certain third countries, and in particular Article 3 (1) thereof, Whereas Article 3 (1) of the abovementioned Regulation has allocated 11 115 tonnes of the available quantity of 74 100 tonnes to new importers; whereas Article 4 (2) of that Regulation provides that if the quantities for which import documents have been applied for exceed the available quantities the Commission is to fix a single percentage figure which has to be applied on the requested quantities in order to reduce imports; Whereas on 4 and 5 January 1993 the quantities applied for by new importers exceed the quantities available; whereas the extent to which import documents may be issued should accordingly be determined; Whereas the quantities for which import documents have been issued have reached the amount of 11 115 tonnes; whereas the issuing of these documents to new importers should accordingly be suspended, HAS ADOPTED THIS REGULATION: Article 1 Import documents for preserved tuna of the genus Thunnus, skipjack or stripe-bellied bonito (Euthynnus pelamis) and other species of the genus Euthynnus falling within CN codes ex 1604 14 11, ex 1604 14 19 and ex 1604 20 70, from the third countries referred to in Article 1 (1) of Regulation (EEC) No 3900/92, applied for under Article 3 (1) (b) of that Regulation on 4 and 5 January 1993 and forwarded to the Commission on 6 January 1993, shall be issued for up to 3,61 % of the quantities applied for. The issuing of import documents for the products referred to in the first subparagraph is hereby suspended for applications under Article 3 (1) (b) of Regulation (EEC) No 3900/92 lodged from 6 January 1993. Article 2 This Regulation shall enter into force on 11 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992. (2) OJ No L 392, 31. 12. 1992.